Exhibit 10.27

 

ECONOMIC DEVELOPMENT

CORPORATION OF FULTON COUNTY

 

SECURITY AGREEMENT

 

This Security Agreement (hereinafter called “Agreement”) is between MT. V
PROPERTY HOLDINGS, LLC (hereinafter called the “Debtor”) and ECONOMIC
DEVELOPMENT CORPORATION OF FULTON COUNTY (hereinafter called “Secured Party”).

 

1.                                       Grant of Security Interest.  Subject to
the terms and conditions of this Agreement, Debtor, for consideration, and to
secure the full and prompt payment, observance and performance when due of all
present and future obligations and indebtedness of Debtor to Secured Party,
whether at the stated time, by acceleration or otherwise, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent,
whether or not of the same or similar class or of like kind to any indebtedness
incurred contemporaneously with the execution of this Agreement, and whether now
or hereafter existing, or due or to become due, and whether such indebtedness
from time to time is reduced and thereafter increased, or entirely extinguished
and thereafter reincurred, including without limitation, the following:

 

(a)                                  Any and all amounts owed by Debtor under,
in connection with, and/or pursuant to the indebtedness evidenced by that
certain Promissory Note of even date herewith, in the original principal sum of
One Million Three Hundred Four Thousand and No/100 Dollars ($1,304,000.00) (the
“Note”), with interest thereon according to the provisions thereof, and all
obligations thereunder, in connection therewith and/or pursuant to any and all
agreements and other documents in connection therewith; and

 

(b)                                 All sums advanced or expenses or costs paid
or incurred (including without limitation reasonable attorneys’ fees and other
legal expenses) by Secured Party pursuant to or in connection with the Note or
any other agreements and documents in connection therewith plus applicable
interest on such sums, expenses or costs; and

 

(c)                                  Any extensions, modifications, changes,
substitutions, restatements, renewals or increases or decreases of any or all of
the indebtedness referenced above; and

 

(d)                                 Any and all other indebtedness, obligations
and liabilities of any kind, of Debtor to Secured Party, now or hereafter
existing, absolute or contingent, joint and/or several, due or not due, secured
or unsecured, arising by operation of law or otherwise, direct or indirect,
including without limitation indebtedness, obligations and liabilities of Debtor
to Secured Party as a manager of any partnership, syndicate or association or
other group and whether incurred by Debtor as principal, surety, endorser,
guarantor, accommodation party or otherwise, and any obligations which give rise
to an equitable remedy for breach of performance if such breach gives rise to an
obligation by Debtor to pay Secured Party;

 

--------------------------------------------------------------------------------


 

Debtor hereby grants to Secured Party a security interest in the collateral
described in Schedule 1 to this Agreement and made a part hereof and the
proceeds of such collateral (hereinafter collectively called the “Collateral”).

 

2.                                       Representations, Warranties and
Covenants of Debtor.  Debtor expressly represents, warrants and covenants as
follows:

 

(a)                                  The address appearing with Debtor’s
signature below is the address of Debtor’s chief executive office or, if Debtor
has no place of business, Debtor’s residence.  If the Collateral is not located
at Debtor’s address appearing below, it will be located at 706 Oak Grove Street,
Mountain View, Arkansas 72560 or wherever located.

 

(b)                                 If Debtor does not keep the records
concerning the Collateral and concerning accounts, general intangibles, mobile
goods and contract rights at the address appearing below, these records will be
located at: 706 Oak Grove Street, Mountain View, Arkansas 72560 or wherever
located.

 

(c)                                  Debtor will give Secured Party sixty (60)
days prior written notice of any change in (i) Debtor’s chief executive office
(or, if Debtor has no place of business, Debtor’s residence), the location of
the Collateral or the location of the records described above, or (ii) the
ownership of Debtor’s business, (iii) the principals responsible for the
management of Debtor’s business, (iv) Debtor’s corporate structure or identity,
or (v) Debtor’s name or trade name, or prior to commencing to use an assumed
name not set forth in this Agreement.  Lender acknowledges that MOUNTAIN VIEW
NURSING, LLC will register or has registered the trade name “Stone County
Nursing and Rehab” and will operate the business under such name.

 

(c)                                  If any of the Collateral is to be or has
been attached to real estate, the legal description of the real estate is
attached to this Agreement as Schedule 2 and made a part hereof.

 

(d)                                 If Debtor does not have a record interest in
the real estate described above, the record owner is indicated on the attached
Schedule 2.

 

(e)                                  Without the prior written consent of
Secured Party, Debtor will not move, sell, lease, permit any encumbrance on or
otherwise dispose of the Collateral, other than its inventory in the ordinary
course of its business.  Debtor represents and warrants that Debtor is the sole
owner of the Collateral, free and clear of all liens, charges, interests, and
encumbrances, other than in favor of Secured Party, that no other person or
other entity has any interest in the Collateral whatsoever, and that Debtor will
defend same against all adverse claims and demands.

 

(f)                                    Debtor will keep the Collateral insured
by such companies, in such amounts and against such risks as shall be acceptable
to Secured Party, with loss payable and additional insured clauses in favor of
Secured Party as are satisfactory to Secured Party.  Debtor will deposit such
insurance policies with Secured Party.  Debtor hereby assigns to Secured Party
and grants to Secured Party a security interest in any return of unearned
premium due upon cancellation of any such insurance and directs the insurer
thereunder to pay to Secured Party all amounts so due.  All amounts received by
Secured Party in payment of insurance losses or return of unearned premium may,
at Secured Party’s option, be applied to the indebtedness by Secured Party, or
all

 

2

--------------------------------------------------------------------------------


 

or any part thereof may be used for the purpose of repairing, replacing or
restoring the Collateral.  If Debtor fails to maintain satisfactory insurance,
Secured Party shall have the option, but not the obligation, to obtain such
insurance in such amounts as Secured Party deems necessary, and Debtor agrees to
repay, with interest at the highest rate applicable to any indebtedness which
this Agreement secures, all amounts so expended by Secured Party.

 

(g)                                 Secured Party shall not be deemed to have
waived any of its rights in any Collateral unless such waiver is in writing and
signed by an authorized representative of Secured Party.  No delay or omission
by Secured Party in exercising any of Secured Party’s rights shall operate as a
waiver thereof or of any other rights.  Secured Party shall have, in addition to
all other rights and remedies provided by this Agreement or applicable law, the
rights and remedies of a secured party under the Uniform Commercial Code.

 

(h)                                 Debtor will maintain the Collateral in good
condition and repair and will pay promptly all taxes, levies, and encumbrances
and all repair, maintenance and preservation costs pertaining to the
Collateral.  If Debtor fails to make such payments, Secured Party shall have the
option, but not the obligation, to pay the same and Debtor agrees to repay, with
interest at the highest rate applicable to any indebtedness which this Agreement
secures, all amounts so expended by Secured Party.  Debtor will at any time and
from time to time, upon request of Secured Party, give any representative of
Secured Party access during normal business hours to inspect the Collateral or
the books and records thereof.

 

(i)                                     Debtor agrees to pay to Secured Party on
demand all expenses, including reasonable attorney fees and expenses, incurred
by Secured Party in protecting or enforcing its rights in the Collateral or
otherwise under this Agreement.  After deducting all said expenses, the
remainder of any proceeds of sale or other disposition of the Collateral shall
be applied to the indebtedness due Secured Party in such order of preference as
Secured Party shall determine.

 

(j)                                     Debtor hereby agrees to faithfully
preserve and protect Secured Party’s security interest in the Collateral at all
times, and further agrees to execute and deliver, from time to time, any and all
further, or other, documents, instruments, continuation statements and perform
or refrain from performing such acts, as Secured Party may reasonably request to
effect the purposes of this Agreement and to secure to Secured Party the
benefits of all the rights, authorities and remedies conferred upon Secured
Party by the terms of this Agreement.  Debtor shall permit, or cause to be
permitted, at Debtor’s expense, representatives of Secured Party to inspect and
make copies of the books and records of Debtor relating to the Collateral at any
reasonable time during normal business hours and upon prior written notice.

 

(k)                                  Debtor represents and warrants to Secured
Party that all financial statements and credit applications delivered by Debtor
to Secured Party accurately reflect the financial condition and operations of
Debtor at the times and for the periods therein stated.  So long as this
Agreement is in force and effect, Debtor agrees to deliver to Secured Party
within one hundred twenty (120) days after the end of each calendar year, a
compiled financial statement prepared in accordance with generally accepted
accounting principles, and concurrently therewith a certificate to the effect
that such Debtor is not aware of any condition or event which constitutes a
default under this Agreement.

 

3

--------------------------------------------------------------------------------


 

3.                                       Defaults.  The occurrence of any of the
following events shall constitute a default (hereinafter called “Default”)
hereunder:

 

(a)                                                                                 
The failure of Debtor to make any payment on any indebtedness to Secured Party
whether pursuant to the Note or any other obligation to Secured Party, or a
default in any provision of the Note or any other agreement or document secured
hereby or any other encumbrance or agreement securing the Note, which is not
cured within any applicable cure period;

 

(b)                                                                                
The breach of or failure to perform promptly any obligation or covenant set
forth in this Agreement or the breach or the failure to perform promptly any
obligation or covenant set forth in the Note or any other agreement secured
hereby or securing the Note, which is not cured within any applicable cure
period;

 

(c)                                                                                 
The suspension of business, insolvency, failure generally to pay debts as they
became due, or the commission of any act constituting or resulting in a business
failure, in each case on the part of Debtor’s business; the concealment or
removal of any substantial portion of Debtor’s property with the intent to
hinder, delay or defraud any one or more creditors, or the making of any other
transfer which is fraudulent or otherwise voidable under the Bankruptcy Code or
other applicable federal or state law; the existence or creation of any lien,
including without limitation any tax or judgment lien, upon the Collateral or
any substantial part of Debtor’s property; an assignment for the benefit of
creditors; the commencement of any proceedings by or against Debtor (under the
Bankruptcy Code or otherwise) seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or seeking the appointment of a receiver, trustee or custodian
for Debtor or for the Collateral or a substantial part of the property of
Debtor; or the institution by Debtor or any other person or entity of any
liquidation, dissolution or reorganization proceedings with respect to Debtor;

 

(d)                                                                                
The failure to effectively and promptly discharge, stay or indemnify against, to
Secured Party’s satisfaction, any lien or attachment against any of Debtor’s
property or the Collateral;

 

(e)                                                                                 
Any representation or warranty contained herein or in any other document
delivered by or on behalf of Debtor to Secured Party shall be false or
misleading when made;

 

(f)                                                                                   
If Secured Party, in good faith, believes the prospect of payment secured by
this Agreement is impaired, or believes that any of the Collateral is in danger
of loss, misuse, seizure or confiscation;

 

(g)                                                                                
Any guaranty of the obligations described herein ceases to be effective, except
pursuant to a written release from Secured Party, or any guarantor denies
liability thereunder, or one of the events described in Paragraph 3(c) hereof
occurs with respect to any guarantor, or any default occurs under any such
guaranty;

 

(h)                                                                                
If Debtor is a corporation, the occurrence of any of the following without the
Secured Party’s written consent: the sale, pledge or assignment by the
shareholders of Debtor

 

4

--------------------------------------------------------------------------------


 

of any outstanding stock of Debtor; the transfer of Debtor’s assets not in the
ordinary course of Debtor’s business; the merger or consolidation of Debtor with
another company or entity; the change of the Debtor’s name; the liquidation of
Debtor; or the issuance by Debtor of any new stock or warrants, or the transfer
of issued and outstanding treasury stock or warrants of Debtor.  If Debtor is a
limited liability company, the sale, pledge, transfer or assignment of any of
the members of Debtor of any of their interest in Debtor, or the withdrawal or
the admittance of any members into Debtor without the prior written consent of
Secured Party.  If Debtor is a partnership or joint venture, the occurrence of
any of the following without Secured Party’s written consent: the sale, pledge,
transfer or assignment by any of the partners or joint ventures of Debtor of any
of their partnership or joint venture interest in Debtor; the withdrawal of any
general partner(s) or joint venturer(s); or the admittance of any additional
partner(s) or joint venturer(s) into Debtor;

 

(i)                                                                                    
The occurrence of any default or event of default under any other document or
agreement securing or guaranteeing any of the obligations secured by the
Agreement; or the occurrence of any default or event of default due to any
material indebtedness or obligation of Debtor to any third party that causes
such third party to declare such indebtedness or other obligation due prior to
its scheduled date of maturity; or

 

(j)                                                                   The
occurrence of any default or event of default under or with respect to any
obligation of Debtor to any affiliate of Secured Party (for the purposes of this
subparagraph, “affiliate” is defined as Economic Development Corporation of
Fulton County or any entity owned or controlled, directly or indirectly, by
Economic Development Corporation of Fulton County).

 

4.                                       Remedies.

 

(a)                                  Upon the occurrence of any default under
this Agreement, Secured Party is authorized in its discretion to declare any or
all of the indebtedness to be immediately due and payable without demand or
notice to Debtor, and may exercise any one or more of the rights and remedies
granted pursuant to this Agreement or given to a secured party under applicable
law, including without limitation the Uniform Commercial Code, such rights and
remedies to include without limitation the right to take possession and sell,
lease or otherwise dispose of the Collateral.  If reasonable notice of any
disposition of Collateral or other enforcement is required, such requirement
will be met if such notice is mailed, postage pre-paid, to the address of Debtor
shown below Debtor’s signature on this Agreement at least fifteen (15) days
prior to the time of disposition or other enforcement.  Debtor agrees that upon
demand by Secured Party after default, Debtor will promptly assemble the
Collateral and make the Collateral available to Secured Party at a place
convenient to Secured Party.

 

(b)                                 Debtor agrees that all of the Collateral and
all of the other security which may be granted to Secured Party in connection
with the obligations secured hereby constitute equal security for all of the
obligations secured hereby, and agrees that Secured Party shall be entitled to
sell, retain or otherwise deal with any or all of the Collateral, in any order
or simultaneously as Secured Party shall determine in its sole and absolute
discretion, free of any requirement for the marshaling of assets or other
restriction upon Secured Party in dealing with the Collateral or such other
security.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Upon the occurrence of any default under
this Agreement, Debtor hereby irrevocably constitute and appoints Secured Party
(and any employee or agent of Secured Party) as Debtor’s true and lawful
attorney-in-fact with full power of substitution, in Secured Party’s name or
Debtor’s name or otherwise, for Secured Party’s sole use and benefit, at
Debtor’s cost and expense, to exercise the following powers with respect to the
Collateral:

 

1.                                       To demand, sue for collection, receive,
and give acquittance for any and all monies due or owing with respect to the
Collateral;

 

2.                                       To receive, take, endorse Debtor’s name
on, assign and deliver any checks, notes, drafts, documents or other instruments
taken or received by Secured Party in connection with the Collateral;

 

3.                                       To settle, compromise, prosecute, or
defend any action or proceeding with respect to the Collateral;

 

4.                                       To sell, transfer, assign or otherwise
deal in or with the Collateral or the proceeds thereof, as fully as if Secured
Party were the absolute owner thereof;

 

5.                                       To sign Debtor’s name to and file
financing statements or such other documents and instruments as Secured Party
may deem appropriate; and

 

6.                                       To take any and all action that Secured
Party deems necessary or proper to preserve its interest in the Collateral,
including without limitation, the payment of debts of Debtor that might impair
the Collateral or Secured Party’s security interest therein, the purchase of
insurance on the Collateral, the repair or safeguard of the Collateral, or the
payment of taxes thereon; and

 

7.                                       To notify account debtors of Secured
Party’s security interest in Debtor’s accounts and to instruct them to make
payment directly to Secured Party.

 

(d)                                 Debtor agrees that the powers of attorney
granted herein are coupled with an interest and shall be irrevocable until full,
final and irrevocable payment and performance of the indebtedness secured
hereby; and that neither Secured Party nor any officer, director, employee or
agent of Secured Party shall be liable for any act or omission, or for any
mistake or error of judgment, in connection with any such powers.

 

(e)                                  Notwithstanding the foregoing, Secured
Party shall be under no duty to exercise any such powers, or to collect any
amount due on the Collateral, to realize on the Collateral, to keep the
Collateral, to make any presentment, demand or notice of protest in connection
with the Collateral, or to perform any other act relating to the enforcement,
collection or protection of the Collateral.

 

(f)                                    This Agreement shall not prejudice the
right of Secured Party at its option to enforce the collection of any
indebtedness secured hereby or any other instrument executed in connection with
this transaction, by suit or in any other lawful manner.  No right or remedy is

 

6

--------------------------------------------------------------------------------


 

intended to be exclusive of any other right or remedy, but every such right or
remedy shall be cumulative to every other right or remedy herein or conferred in
any other agreement or document for the benefit of Secured Party, or now or
hereafter existing at law or in equity.

 

(g)                                 Any action or proceeding to enforce this
Agreement may be taken by Secured Party either in Debtor’s name or in Secured
Party’s name, as Secured Party may deem necessary.

 

(h)                                 All rights of marshaling of assets of
Debtor, including any such right with respect to the Collateral, are hereby
waived by Debtor.

 

5.                                       Remedies Cumulative; Delay Not Waiver.

 

(a)                                  No right, power or remedy herein conferred
upon or reserved to Secured Party hereunder is intended to be exclusive of any
other right, power or remedy, and every such right, power and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right,
power and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.  Resort to any or all
security now or hereafter held by Secured Party, may be taken concurrently or
successively and in one or several consolidated or independent judicial actions
or lawfully taken non-judicial proceedings, or both.

 

(b)                                 No delay or omission of Secured Party to
exercise any right or power accruing upon the occurrence and during the
continuance of any Default as aforesaid shall impair any such right or power or
shall be construed to be a waiver of any such Default or an acquiescence
therein; and every power and remedy given by this Agreement may be exercised
from time to time, and as often as shall be deemed expedient, by Secured Party.

 

5.                                       Further Assurances; Certain Waivers.

 

(a)                                  Debtor agrees that from time to time, at
the expense of Debtor, Debtor shall promptly execute and deliver all further
instruments and documents, and take all further action, that may be reasonably
necessary or desirable, or that Secured Party may reasonably request, in order
to perfect and protect the assignment and security interest granted or intended
to be granted hereby or to enable Secured Party to exercise and enforce its
rights and remedies hereunder with respect to any Collateral.  Without limiting
the generality of the foregoing, Debtor shall:  (i) if any Collateral shall be
evidenced by a promissory note or other instrument, deliver and pledge to
Secured Party such note or instrument duly endorsed (without recourse) and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Secured Party; and (ii) execute and file such
financing statements or continuation statements, or amendments thereto, and such
other instruments, endorsements or notices, as may be reasonably necessary or
desirable, or as Secured Party may reasonably request, in order to perfect and
preserve the assignments and security interests granted or purported to be
granted hereby.

 

(b)                                 Debtor hereby authorizes Secured Party to
file one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Collateral

 

7

--------------------------------------------------------------------------------


 

without the signature of Debtor where permitted by law.  Copies of any such
statement or amendment thereto shall promptly be delivered to Debtor.

 

(c)                                  Debtor shall pay all filing, registration
and recording fees or re-filing, re-registration and re-recording fees, and all
reasonable expenses incident to the execution and acknowledgment of this
Agreement, any assurance, and all federal, state, county and municipal stamp
taxes and other taxes, duties, imports, assessments and charges arising out of
or in connection with the execution and delivery of this Agreement, any
agreement supplemental hereto and any instruments of further assurance.

 

(d)                                 Debtor hereby waives, to the maximum extent
permitted by law (i) all rights under any law limiting remedies, including
recovery of a deficiency, under an obligation secured by a mortgage on real
property if the real property is sold under a power of sale contained in the
mortgage, and all defenses based on any loss whether as a result of any such
sale or otherwise; (ii) all rights under any law to require Secured Party to
pursue any other person, any security which Secured Party may hold, or any other
remedy before proceeding against Debtor; (iii)  all rights to participate in any
security held by Secured Party until the Obligations have been paid in full; and
(iv) all rights to require Secured Party to give any notices of any kind
including, without limitation, notices of nonpayment, nonperformance, protest,
dishonor, default, delinquency or acceleration, or to make any presentments,
demands or protests, except as expressly provided in this Agreement, Secured
Party shall incur no liability as a result of the sale of the Collateral, or any
part thereof, at any private sale pursuant to this Agreement conducted in a
commercially reasonable manner.  Debtor hereby waives any claims against Secured
Party arising by reason of the fact that the price at which the Collateral may
have been sold at such a private sale was less than the price that might have
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if Secured Party accepts the first offer received and does not
offer the Collateral to more than one offeree, provided that such private sale
is conducted in a commercially reasonable manner.

 

6.                                       Miscellaneous.

 

(a)                                  This Agreement and the security interest in
the Collateral created hereby shall terminate when the Obligations and
indebtedness hereunder have been fully, finally and irrevocably paid and all
other obligations of Debtor to Secured Party have been performed in full.  Prior
to such termination, this shall be a continuing agreement.

 

(b)                                 This Agreement and the rights and
obligations of the parties hereunder shall in all respects be governed by,
construed and enforced in accordance with federal law and the laws of the State
of Georgia, except and only to the extent of procedural matters related to the
perfection and enforcement of Lender’s rights and remedies against the Property,
which matters shall be governed by the laws of the state of Arkansas.  However,
in the event that the enforceability or validity of any provision of this
Agreement is challenged or questioned, such provision shall be governed by which
whichever applicable state or federal law would uphold or would enforce such
challenged or questioned provision.  The loan transaction which is evidenced by
this Agreement has been applied for, considered, approved and made, and all
necessary loan documents have been accepted by Lender in the State of Georgia.

 

8

--------------------------------------------------------------------------------


 

(c)                                  DEBTOR AND SECURED PARTY BY ACCEPTANCE OF
THIS AGREEMENT, EACH HEREBY WAIVE, TO THE EXTENT PERMITTED BY LAW, TRIAL BY JURY
IN ANY ACTION UNDER OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, AND IN NO EVENT
SHALL SECURED PARTY BE LIABLE FOR PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

(d)                                 This Agreement shall inure to the benefit of
Secured Party, its successors and assigns and to any other holder who derives
from Secured Party title to or an interest in the indebtedness which this
Agreement secures, and shall be binding upon Debtor, its successors and assigns.

 

(e)                                  In case any one or more of the provisions
of this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had not been
included.

 

(f)                                    Any provision to the contrary
notwithstanding contained herein or in the Note or in any other instrument now
or hereafter evidencing, securing or otherwise relating to any secured
indebtedness, neither Secured Party nor any other holder of the secured
indebtedness shall be entitled to receive or collect, nor shall Debtor be
obligated to pay, interest on any of the secured indebtedness in excess of the
maximum rate of interest at the particular time in question, if any, which,
under applicable law, may be charged to Debtor (herein the “Maximum Rate”),
provided that the Maximum Rate shall be automatically increased or decreased, as
the case may be, without notice to Debtor from time to time as of the effective
time of each change in the Maximum Rate, and if any provision herein or in the
Note or in such other instrument shall ever be construed or held to permit the
collection or to require the payment of any amount of interest in excess of that
permitted by applicable law, the provisions of this paragraph shall control and
shall override any contrary or inconsistent provision herein or in the Note or
in such other instrument.  The intention of the parties being to conform
strictly to the usury limitations under applicable law, the Note, this
Agreement, and each other instrument now or hereafter evidencing or relating to
any secured indebtedness shall be held subject to reduction to the amount
allowed under said applicable law as now or hereafter construed by the courts
having jurisdiction.

 

(g)                                 All notices pursuant to this Security
Agreement shall be in writing and shall be directed to the addresses set forth
below or such other address as may be specified in writing, by certified or
registered mail, return receipt requested by the party to which or whom notices
are to be given.  Notices shall be deemed to be given three (3) days after
mailing by depositing same in any United States post office station or letter
box in a post-paid envelope.

 

(h)                                 The singular used herein shall include the
plural.

 

9

--------------------------------------------------------------------------------


 

(i)                                     If more than one party shall execute
this Agreement as “Debtor”, the term “Debtor” shall mean all such parties
executing this Agreement, and all such parties shall be jointly and severally
obligated hereunder.

 

(j)                                     A photocopy or other reproduction of
this Agreement or of any financing statement is sufficient as a financing
statement and may be filed as a financing statement in any government office.

 

(k)                                  THIS AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

(l)                                     SBA Loan.  The Loan secured by this lien
was made under a United States Small Business Administration (SBA) nationwide
program which uses tax dollars to assist small business owners.  If the United
States is seeking to enforce this document, then under SBA regulations:

 

a)                                      When SBA is the holder of the Note, this
document and all documents evidencing or securing this Loan will be construed in
accordance with federal law.

 

b)                                     Lender or SBA may use local or state
procedures for purposes such as filing papers, recording documents, giving
notice, foreclosing liens, and other purposes.  By using these procedures, SBA
does not waive any federal immunity from local or state control, penalty, tax or
liability.  No Borrower or Guarantor may claim or assert against SBA any local
or state law to deny any obligation of Borrower, or defeat any claim of SBA with
respect to this Loan.

 

Any clause in this document requiring arbitration is not enforceable when SBA is
the holder of the Note secured by this instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written below.

 

Dated:  June 8, 2012.

 

 

DEBTOR:

 

 

 

MT. V PROPERTY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

(L.S.)

 

Christopher F. Brogdon, Manager

 

 

 

Address of Debtor:

 

 

 

3050 Peachtree Road, NW, Suite 355

 

Two Buckhead Plaza

 

Atlanta, Georgia 30305

 

11

--------------------------------------------------------------------------------